Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Semon (WO 2012/127016). With regard to Claim 1, Semon discloses a watch component (Fig. 7) comprising: a shaft member (Fig. 3) including a shaft (2) and a flange (3, 4) portion provided to protrude in a direction intersecting with an axial direction of the shaft; a body portion (6) made of silicon and provided with an insertion hole (where the shaft is inserted in 6, Fig. 7) through which the shaft is inserted; and a fixing member (43) mounted on the shaft at a side of the body portion opposite from the flange portion, wherein the body portion includes an accommodating recessed portion (where 3,4 are inserted in 6, Fig,. 7) configured to accommodate the flange portion, and is fixed to the shaft member by being interposed between the flange portion and the fixing member.
With regard to Claim 2, Semon discloses a watch component (Fig. 7) comprising: a shaft member (Fig. 3) including a shaft (2) and a flange (3, 4) portion provided to protrude in a direction intersecting with an axial direction of the shaft; a body portion (6) made of silicon and provided with an insertion hole (where the shaft is inserted in 6, Fig. 7) through which the shaft is inserted; and a fixing member (43) mounted on the shaft at a side of the body portion opposite from the flange portion, wherein the body portion includes an accommodating recessed portion (where 3,4 are inserted in 6, Fig,. 7) configured to accommodate the fixing member, and is fixed to the shaft member by being interposed between the flange portion and the fixing member.
With regard to Claim 3, Semon discloses the body portion including a holding portion (61) configured to protrude into the insertion hole and to be elastically deformable in the direction intersecting with the axial direction of the shaft and the body portion and the shaft member are positioned by interposing the shaft between the holding portion and a wall surface of the insertion hole.
With regard to Claim 4, Semon discloses the shaft member being a pallet staff and the body portion is a pallet body (6) including a pallet arm (60) and a pallet rod (61).
With regard to Claim 5, Semon discloses a movement (Fig. 7) comprising the watch component.
With regard to Claim 6, Semon discloses a watch (Fig. 7) comprising the movement.

Conclusion

The cited prior art discloses watches, similar to Applicant’s claimed invention, having body portions, shafts and fixing members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833